Martin, J.,

delivered the opinion of the court.
This case commenced by injunction. The plaintiffs in the injunction are now appellants from a judgment decreeing its dissolution, without extending the relief for which they asked and obtained it in the first instance. The injunction was originally obtained on the 28th of August, 1832, to stay an execution which had issued on the judgment of this court, *443pronounced in the case of Percy et al. vs. Millaudon et al., 3 Louisiana Reports, 568.
Wherecertain bahincf of .a iudS”‘ent. are ordered , to be paid into it k deposited “““ amount of the judgment, an injunction will be sustained for so much of said moneys as are shown to have been paid, and for such further sum as the defendants in the judgment will be entitled to receive in their own right, and dissolved for the remainder.
*443The injunction was granted on the sworn allegation, that ■the applicants had paid all the moneys which by the said judgment they were condemned to pay absolutely and unconditionally ; that by an agreement entered into with the . plaintiffs in that judgment, with regard to the sum which was to be brought into court for distribution among the •creditors or stockholders of the bank, the defendants therein were allowed to retain such sum, as would appear to be due to them, as forming a part of the creditors and stockholders of the said Planters’ Bank, and as soon as a division and tableau of distribution could be made, they should be required to pay the balance, and net before.
It appears, a tableau of distribution was accordingly made, by which the rights of these parties, who were the defend- . ants in the original judgment, and now plaintiffs in injunction, were sought to be ascertained. To this tableau of distribution they filed their opposition. Their claims as creditors and stockholders were allowed ; but their opposition to certain charges, and particularly to commissions and fees allowed to the attorneys of the opposite party, were overruled. From the judgment of the court, on the tableau, they obtained an appeal, which was dismissed on account of some irregularity at the June term of this court, 1834. 6 Louisiana Reports, 584.
On the decree of dismissal of the appeal reaching the District Court, the injunction was dissolved, as to the sum already paid by the present appellants.
They do not deny, that the sum they are entitled to retain under the agreement, as creditors and stockholders, is not correctly ascertained in the tableau approved by a judgment of the District Court, unappealed from and now unappeala-11 , rr ble; but they seek to be relieved from certain charges which that judgment allows. ■
As the judgment on the tableau is not now appealed from, jthe present appellants must be considered as included therein, and concluded by it.
*444But the same judgment allows them the sum of five thousand one hundred and six dollars and sixty cents, with interest thereon to the time allowed by the original judgment of this court. The injunction ought, in our opinion, to have been made perpetual as to that sum.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed, and that the injunction be made perpetual as to the sum of sixty-four thousand two hundred and fifteen dollars and fifty-four cents, already paid, and also for the further sum of five thousand one hundred and six dollars and sixty cents, allowed by the judgment of the District Court on the tableau, and dissolved as to the residue; the appellees paying costs in both courts.